 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bloom Master Fund I LLC,                            No. CV-21-01116-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Capna Intellectual Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s Application for Temporary Restraining Order
16   with Notice and for a Preliminary Injunction (Doc. 2). Defendants filed a Response (Doc.

17   13), and Plaintiff filed a Reply (Doc. 20). The Court is also in receipt of Plaintiff’s Verified
18   First Amended Complaint (Doc. 18), which was timely filed. See Fed. R. Civ. P. 15(a).

19          The Amended Complaint omits the prior version’s federal claims, and Plaintiff

20   concedes the Court no longer has federal question jurisdiction over this action. (Doc. 18
21   at ¶ 9); see also 28 U.S.C. § 1331. Because Plaintiff alleges it and Defendant Tierra Grow
22   Management, LLC are from Arizona, (Id. at ¶¶ 3, 7), there can be no diversity jurisdiction,

23   either. See 28 U.S.C. § 1332. The Court, then, completely lacks original jurisdiction over

24   this case.

25          Plaintiff’s Amended Complaint notes that the Court may decline to exercise pendent

26   jurisdiction on the state law claims. (Id. at ¶ 10). In fact, nowhere on the record does
27   Plaintiff argue the Court should continue to exercise jurisdiction over the remaining claims.
28   Whether to exercise pendent jurisdiction is a matter of discretion, one in which courts
 1   consider “judicial economy, convenience and fairness to litigants . . . .” United Mine
 2   Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also 28 U.S.C. § 1367(c)(3).
 3           Here, if the Court were to decline supplemental jurisdiction, it would necessarily
 4   deny Plaintiff’s Application for Temporary Restraining Order as moot. In that case, the
 5   Court sees no prejudice to Plaintiff, as it was Plaintiff who elected to strip this Court of
 6   original jurisdiction. Likewise, the Court sees no prejudice to Defendants, who elected to
 7   remove this case from state court.
 8           Therefore, the Court declines to exercise pendent jurisdiction over this matter.
 9           Accordingly,
10           IT IS HEREBY ORDERED that Plaintiff’s Application for Temporary
11   Restraining Order with Notice and for a Preliminary Injunction (Doc. 2) is denied as moot.
12           IT IS FURTHER ORDERED vacating the Telephonic Hearing set for July 6,
13   2021.
14           IT IS FINALLY ORDERED that the Clerk of Court shall remand this matter to
15   Maricopa County Superior Court.
16           Dated this 2nd day of July, 2021.
17
18
19                                                 Honorable Diane J. Humetewa
20                                                 United States District Judge

21
22
23
24
25
26
27
28


                                                 -2-
